UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 (Rule 13e-100) (Amendment No. 1) Rule 13e-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 Response Biomedical Corp. (Name of Issuer) Response Biomedical Corp. Samuel D. Isaly 1077801 B.C. L td . OrbiM ed Asia Partners, L.P. OrbiM ed Private Investments III, LP OrbiM ed Associates III, L.P. OrbiMed Advisors LLC OrbiMed Advisors Limited Shanghai Runda Medical Technology Co., Ltd. (Names of Persons Filing Statement) Common Stock Without Par Value (Title of Class of Securities) 76123L303 (CUSIP Numberof Class of Securities) Barbara R. Kinnaird Response Biomedical Corp. 1781 – 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 Telephone: (604) 456-6010 Facsimile: (604) 456-6066 Samuel D. Isaly 1077801 B.C. L td . OrbiM ed Asia Partners, L.P. OrbiM ed Private Investments III, LP OrbiM ed Associates III, L.P. OrbiMed Advisors LLC OrbiMed Advisors Limited 601 Lexington Avenue, 54 th Floor New York, NY 10022 Telephone: (212) 739-6400 Liu Hui Shanghai Runda Medical Technology Co., Ltd. Room D-I, 15/F Orient International Science & Technology Mansion 58 Xiangcheng Rd., Pudong District, Shanghai Post: 200122, People’s Republic of China Telephone: +86(21) 5109 6821 Facsimile: +86(21) 5081 7909 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Martin J. Waters Wilson Sonsini Goodrich & Rosati, Professional Corporation 12235 El Camino Real, Suite 200 San Diego, CA 92130 Telephone: (858) 350-2300 Facsimile: (858) 350-2399 Steve McKeon Blake, Cassels & Graydon LLP 595 Burrard Street, P.O. Box 49314 Suite 2600, Three Bentall Centre Vancouver, BC, Canada V7X 1L3 Telephone: (604) 631-3300 Facsimile: (604) 631-3309 Curtis Cusinato Stikeman Elliott LLP 5300 Commerce Court West 199 Bay Street Toronto, ON, Canada M5L 1B9 Telephone: (416) 869-5221 Facsimile: (416) 947-0866 This statement is filed in connection with (check the appropriate box): a. ☒ The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. ☐ The filing of a registration statement under the Securities Act of 1933. c. ☐ A tender offer. d. ☐ None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: ☒ Check the following box if the filing is a final amendment reporting the results of the transaction: ☐ CALCULATION OF FILING FEE TRANSACTION VALUATION* AMOUNT OFFILING FEE* $3 * In accordance with Exchange Act Rule0-11(c), the filing fee of US $329 was determined by multiplying .0001007 by the aggregate Arrangement Consideration of US $3,262,954. The aggregate Arrangement Consideration was calculated based on the sum of3,344,822 outstanding shares of Common Stock as of June22, 2016 to be acquired pursuant to the Arrangement, andthe 162,484 shares of common stock subject to restricted stock units and deferred stock units multiplied by the US $0.87 per share Arrangement Consideration and adding the foregoing sum toUS $211,598 (the amount of stock-based compensation that may be issued prior to the closing of the merger), which is the product obtained by multiplying 708,526, representing the number of outstanding employee stock options, by approximately US $0.30, representing the per share merger consideration of US $0.87 less the approximately US $0.58 weighted average exercise price of the outstanding employee stock options. A filing fee of US $474 was previously paid in connection with the filing of a Schedule 14A related to the transaction on June 24, 2016. ☒ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: $473.91 Filing Party: Response Biomedical Corp. Form or Registration No.: Schedule 14A Date Filed: June 24, 2016 TABLE OF CONTENTS Page INTRODUCTION 1 Item 1. Summary Term Sheet 2 Item 2. Subject Company Information 2 Item 3. Identity and Background of Filing Person 3 Item 4. Terms of the Transaction 3 Item 5. Past Contracts, Transactions, Negotiations and Agreements 5 Item 6. Purposes of the Transaction and Plans or Proposals 6 Item 7. Purposes, Alternatives, Reasons and Effects 7 Item 8. Fairness of the Transaction 9 Item 9. Reports, Opinions, Appraisals and Certain Negotiations 10 Item 10. Source and Amounts of Funds or Other Consideration 11 Item 11. Interest in Securities of the Subject Company 11 Item 12. The Solicitation or Recommendation 11 Item 13. Financial Statements 12 Item 14. Persons/Assets, Retained, Employed, Compensated or Used 13 Item 15. Additional Information 13 Item 16. Exhibits 13 -i- INTRODUCTION This Rule13E-3 Transaction Statement, together with the exhibits hereto (this “Transaction Statement”), is being filed with the Securities and Exchange Commission (the “SEC”) pursuant to Section13(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), by: (i)Response Biomedical Corp. (the “Company”), a British Columbia, Canada corporation and the issuer of the shares of common stock, without par value (the “Common Stock”) that are subject to the Rule 13e-3 transaction; (ii) 1077801 B.C. Ltd. (the “Purchaser”); (iii) OrbiMed Asia Partners, L.P.; (iv) Orbimed Private Investments III, LP; (v) Orbimed Associates III, LP; (vi)OrbiMed Advisors LLC, (vii) OrbiMed Advisors Limited, (viii) Samuel D. Isaly, and (ix) Shanghai Runda Medical Technology Co., Ltd. (“Runda”). Collectively, the persons filing this Transaction Statement are referred to as the “filing persons.” In this Transaction Statement OrbiMed Asia Partners, L.P., Orbimed Private Investments III, LP, Orbimed Associates III, L.P., OrbiMed Advisors LLC, OrbiMed Advisors Limited, Samuel D. Isaly, and Shanghai Runda Medical Technology Co., Ltd. are referred to collectively as the “Purchaser Group.” The Purchaser Group owns all outstanding shares of the Purchaser. This Transaction Statement relates to the Arrangement Agreement, dated June 16, 2016 (as it may be amended from time to time, the “Arrangement Agreement ,” and the transactions contemplated thereby, the “Arrangement”) among the Company and the Purchaser. Pursuant to the Arrangement, the Purchaser will, among other things, acquire all of the issued and outstanding common shares of the Company. The Board (other than Peter A. Thompson and Jonathan J. Wang, who recused themselves from the vote of the Board), based in part on the unanimous recommendation of the Special Committee, has (a)determined unanimously that the Arrangement is advisable, and in the best interests of, the Company’s shareholders (other than the members of the Purchaser Group any rollover shareholdersor any person that the Company has determined to be a Section16 Officer of the Company pursuant to Rule16a -1(f) of the Exchange Act) and including the unaffiliated shareholders, (b)approved unanimously the Arrangement, and (c)resolved unanimously to recommend that the Company’s shareholders vote “FOR” the proposal to adopt the Arrangement Agreement and approve the Arrangement. Concurrently with the filing of this Transaction Statement, the Company is filing with the SEC a preliminary proxy statement (the “Proxy Statement”) under Regulation 14A of the Exchange Act, pursuant to the definitive version of which the Company’s board of directors is soliciting proxies from stockholders of the Company in connection with the Arrangement. The Proxy Statement is attached hereto as Exhibit(a)(1). A copy of the Arrangement Agreement is attached to the Proxy Statement as AnnexA and is incorporated herein by reference. Pursuant to General Instruction F to Schedule 13E-3, the information in the Proxy Statement, including all annexes thereto, is expressly incorporated by reference herein in its entirety, and responses to each item herein are qualified in their entirety by the information contained in the Proxy Statement. The cross-references below are being supplied pursuant to General Instruction G to Schedule13E-3 and show the location in the Proxy Statement of the information required to be included in response to the items of Schedule13E-3. As of the date hereof, the Proxy Statement is in preliminary form and is subject to completion or amendment. Capitalized terms used but not defined in this Schedule13E-3 have the meanings given to them in the Proxy Statement. All information concerning the Company contained in, or incorporated by reference into, this Transaction Statement was supplied by the Company. Similarly, all information concerning each other filing person contained in, or incorporated by reference into, this Transaction Statement was supplied by such filing person. 1 Item 1. Summary Term Sheet . The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “Summary Term Sheet” “Questions and Answers about the Special Meeting and the Arrangement” Item 2. Subject Company Information . (a) Name and Address . The Company’s name and the address and telephone number of its principal executive offices are as follows: Response Biomedical Corp. 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (604)456-6010 (b) Securities . The subject class of equity securities is the Common Stock of the Company. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “ Summary Term Sheet ” “The Special Meeting – Voting Information” “Important Information About Response – Security Ownership” (c) Trading Market and Price . The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “Important Information About Response – Trading in Securities to be Acquired” (d) Dividends . The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “The Arrangement Agreement – Covenants” “Important Information About Response – Dividend Policy” (e) Prior Public Offerings . None. (f) Prior Stock Purchases . The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “Important Information About Response – Previous Purchases and Sales” 2 Item 3. Identity and Background of Filing Person . (a) Name and Address. Response Biomedical Corp. is the subject company. With respect to the Company, the information set forth in Item 2(a) above is incorporated herein by reference. With respect to each current executive officer and director of the Company, the information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “Important Information About Response – Company Background” AnnexI – Additional Information About the Filing Persons. With respect to all Filing Persons other than the Company, the information set forth on the cover page to this Schedule 13E-3 is incorporated herein by reference. (b) Business and Background of Entities.
